POWELL, Judge.
Cal Johnson was charged in the county court of Kiowa County with the crime of driving an automobile while under the influence of intoxicating liquor, Tit. 47 O.S. A. § 93, was tried before a jury, convicted and his punishment fixed at a fine of $25.
No briefs have been filed, and no appearance was made for the defendant when the case was set for oral argument.
We have examined the record and find no error. The evidence to support the verdict was overwhelming. The car driven by the defendant was travelling at a high rate of speed at the time it got out of control and turned over a number of times. The defendant and his passenger, *780both, shown to have been intoxicated, miraculously escaped death. Other motorists were endangered. The judgment appealed from is affirmed. Tit. 20 O.S.A.- § 47; Landrum v. State, 96. Okl.Cr. 330, 255 P.2d 291; Berg v. State, 97 Okl.Cr. 320, 262 P.2d 913; Pingleton v. State, 97 Okl.Cr. 323, 262 P.2d 911.
JONES, P. J., and BRETT, J., concur.